Citation Nr: 1018001	
Decision Date: 05/14/10    Archive Date: 05/26/10

DOCKET NO.  08-06 881A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to an initial rating in excess of 70 percent 
for posttraumatic stress disorder (PTSD).  

2.  Entitlement to an initial rating in excess of 10 percent 
for migraine headaches.

3.  Entitlement to an initial rating in excess of 10 percent 
for a left knee disability.

4.  Entitlement to service connection for post-concussion 
syndrome, other than headaches.

5.  Entitlement to service connection for sinusitis.  


ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 2003 to August 
2006.  

This appeal is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In April 2009, the Veteran indicated that he wished to have a 
hearing before a Member of the Board, seated at the RO 
(Travel Board hearing).  The Veteran has not withdrawn this 
request.  Pursuant to 38 C.F.R. § 20.700 (2009), a hearing on 
appeal will be granted to a Veteran who requests a hearing 
and is willing to appear in person.  See also 38 U.S.C.A. § 
7107 (West 2002 & Supp. 2009) (pertaining specifically to 
hearings before the Board).  Because the RO schedules Travel 
Board hearings, a remand of this matter to the RO is 
necessary.

Therefore, in order to ensure the Veteran's due process 
rights, this case is REMANDED to the RO for the following 
action:

The RO should schedule the Veteran for a 
hearing before a Veterans Law Judge (VLJ), 
at the RO, pursuant to his April 2009 
request.  The RO should notify the Veteran 
of the date and time of the hearing, in 
accordance with 38 C.F.R. § 20.704(b) 
(2009).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


